DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0178464 to Burns et al.
Regarding claim 1, Burns discloses a method of operating a compressor, comprising: 
receiving, by an analyzer including one or more processors (fig. 1A), a measurement of an operating parameter of a compressor during operation ([49]); 
receiving, by the analyzer from one or more magnetostrictive sensors (torque sensors 142, fig. 1A; [25], [54], [55]) in magnetic communication with a shaft of the compressor, one or more magnetostrictive signals during the operation of the compressor at the measured operating parameter; 
determining, by the analyzer, a measurement of torsional vibration ([27], [39]) experienced by the compressor shaft based upon the one or more magnetostrictive signals; 
receiving, by the analyzer, at least one of an initial operating limit or an initial exclusion zone for the operating parameter (initial operation of the aircraft; fig. 3A); 
determining, by the analyzer, at least one of an updated operating limit  or an updated exclusion zone for the operating parameter based upon the measured torsional vibration (updated output; [66, [68], [73]-[74]); and 
outputting at least one of the updated operating limit or updated exclusion zone (updated output; [66, [68], [73]-[74]).

Regarding claim 2, Burns discloses the method of claim 1, wherein the updated operating limit or updated exclusion zone is determined from a lookup table based upon the measured torsional vibration (step 308, fig. 3A; [64]; torque related responses are compared to known patterns).

Regarding claim 3, Burns discloses the method of claim 1, further comprising: 
maintaining, by a controller including one or more processors in communication with the compressor and the analyzer, at least one of the initial operating limit or the initial exclusion zone for the operating parameter (steps 304-314; fig. 3A; [64]); and 
outputting, by the controller, one or more command signals operative to control the operating parameter to adopt a value less than or equal to the maintained operating limit or to adopt a value outside of the maintained exclusion zone (steps 304-314; fig. 3A; [64]).

Regarding claim 4, Burns discloses the method of claim 3, further comprising: 
receiving, by the controller, at least one of the updated operating limit or the updated exclusion zone (fig. 3B1; [66]); and 
updating, by the controller, the maintained operating limit or the maintained exclusion zone by replacing the initial operating limit or the initial exclusion zone with the updated operating limit or the updated exclusion zone, respectively (fig. 3B1; [66]).

Regarding claim 5, Burns discloses the method of claim 4, wherein a magnitude of the updated operating limit is greater than a magnitude of the initial operating limit (step 330, higher frequency; [66]).

Regarding claim 6, Burns discloses the method of claim 4, wherein a magnitude of the updated exclusion zone is less than a magnitude of the initial exclusion zone (step 336, lower frequency; [66]).

Regarding claim 7, Burns discloses the method of claim 1, wherein the one or more operating parameters of the compressor comprise at least a rotation speed of the compressor shaft (shaft torque; [46], [47]).

Regarding claim 8, Burns discloses a system for operating a compressor, comprising: 
at least one compressor sensor (143, fig. 1A; [44]) configured to output at least one measurement signal including data characterizing an operating parameter of a compressor during operation; 
a magnetostrictive sensor ([142, fig. 1; [44]) configured to output one or more magnetostrictive signals including data characterizing torsional vibration experienced by a shaft of the compressor during operation; and 
an analyzer including one or more processors configured to: 
receive the at least one measurement signal and determine an operating parameter of a compressor during operation based upon the at least one measurement signal ([49]); 
receive the one or more magnetostrictive signals (via torque sensors 142, fig. 1A; [25], [54], [55]) during the operation of the compressor at the measured operating parameter; 
determine a measurement of torsional vibration experienced by the compressor shaft based upon the one or more magnetostrictive signals ([27], [39]); 
receive at least one of an initial operating limit or an initial exclusion zone for the operating parameter (initial operation of the aircraft; fig. 3A); 
determine at least one of an updated operating limit or an updated exclusion zone for the operating parameter based upon the measured torsional vibration (updated output; [66, [68], [73]-[74]); and 
output at least one of the updated operating limit or updated exclusion zone (updated output; [66, [68], [73]-[74]).

Regarding claim 9, Burns discloses the system of claim 8, wherein the updated operating limit or updated exclusion zone is determined from a lookup table based upon the measured torsional vibration (step 308, fig. 3A; [64]; torque related responses are compared to known patterns).

Regarding claim 10, Burns discloses the system of claim 8, further comprising a controller including one or more processors in communication with the compressor and the analyzer, wherein the controller is configured to: 
maintain at least one of the initial operating limit or the initial exclusion zone for the operating parameter (steps 304-314; fig. 3A; [64]); and 
output one or more command signals operative to control the operating parameter to adopt a value less than or equal to the maintained operating limit or to adopt a value outside of the maintained exclusion zone (steps 304-314; fig. 3A; [64]).

Regarding claim 11, Burns discloses the system of claim 10, wherein the controller is further configured to: 
receive at least one of the updated operating limit or the updated exclusion zone (fig. 3B1; [66]); and 
update the maintained operating limit or the maintained exclusion zone by replacing the initial operating limit or the initial exclusion zone with the updated operating limit or the updated exclusion zone, respectively (fig. 3B1; [66]).

Regarding claim 12, Burns discloses the system of claim 11, wherein a magnitude of the updated operating limit is greater than a magnitude of the initial operating limit (step 330, higher frequency; [66]).

Regarding claim 13, Burns discloses the system of claim 11, wherein a magnitude of the updated exclusion zone is less than a magnitude of the initial exclusion zone (step 336, lower frequency; [66]).

Regarding claim 14, Burns discloses the system of claim 8, wherein the one or more operating parameters of the compressor comprise at least a rotation speed of the compressor shaft (shaft torque; [46], [47]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,425,200 to Lamberti et al.
US 11,346,290 to Cai et al.
US 2021/0209868 to Scheid et al.
US 2020/0076596 to Chopart
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746